DETAILED ACTION
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. Receipt is acknowledged of preliminary amended claims filed 4/22/21. Claims 1,4,6,7,9 and 12 have been amended. Claims 3,5,13-20 are canceled. Claims 1,2,4,6-12 are pending of which claim 1 is independent.
3. The instant application is a continuation of 16/416926 (US 20210239611).
Information Disclosure Statement
4. The information disclosure statement (IDS) submitted is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowance and reasons for allowance

5. Claim 1 is allowed. Claims 2, 4, 6-12, are allowed by virtue of their dependence on claim 1.
6. The following is an examiner's statement of reasons for allowance: prior art fails to disclose or suggest:
Claim 1:
A system for biomolecule identification by terahertz
sensing, comprising:
a first E shaped sensor part having three evenly spaced legs each of length l
and a second E shaped sensor part having three evenly spaced legs of length l, each
leg having a length k, where l is greater than k and | and k are each less than 80 um,

wherein the first E shaped sensor part and the second E shaped sensor part are
coplanar in the plane of the sensor such that the legs of the first E shaped sensor part
and the legs of the second E shaped sensor part oppose one another and the ends of
the legs of the first E shaped sensor part are separated from ends of the legs of the
second E shaped sensor part by gaps.

Application 16/416926 (US 20210239611) has been checked for ODP issues.


Relevant prior art

7. Singh et al. (‘Ultrasensitive THz sensing with high-Q Fano resonances in metasurfaces,” Appl. Phys. Lett, vol 105, 171101 (2014); submitted with 892 of parent application 16/416926 on 1/1/21; hereafter Singh) discloses a system/method for THz sensing of analytes comprising an asymmetric split ring resonator and a metamaterial structure formed on the substrate. Singh fails to disclose or suggest the metamaterial structure formed of a first E-shaped sensor and a second inverted E-shaped structure as indicated in the instant claims.
In the instant invention, a method of biosensing analysis is disclosed using an amplitude difference referencing technique (ADRT) which allows for shorter scan times, a detection of resonance shifts for analyte thickness of 0-2 um and uses only 20% of the biomaterial needed for analysis as compared to conventional method.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEENAKSHI S SAHU whose telephone number is (571)270-3101. The examiner can normally be reached Mon-Fri; 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        



/MEENAKSHI S SAHU/Examiner, Art Unit 2884